PCIJ_A_24_FreeZonesUpperSavoyGex-SecondPhase_FRA_CHE_1930-12-06_ORD_01_SE_00_FR.txt. ‘ORDONNANCE
RENDUE A LA DATE DU 6 DÉCEMBRE 1930.

1930.
Le 6 décembre.
Dossier E. c. XVI.

Rôle XIX. 1. DIX-NEUVIÈME SESSION (EXTRAORDINAIRE)

Présents :

MM. ANZILOTTI, Président,
LODER,
NYHOLM,
ALTAMIRA,
ODA, Juges,
HUBER,
Sir Ceci, HURST,
M. KELLOGG,

MM. YovANOVITCH,
BEICHMANN, Juges suppléants,
NEGULESCO, À oo

M. DreyrFus, Juge ad hoc.

AFFAIRE DES ZONES FRANCHES DE LA HAUTE-SAVOIE
ET DU PAYS DE GEX

(DEUXIÈME PHASE).

LA COUR PERMANENTE DE JUSTICE INTERNATIONALE,

Composée ainsi qu'il est dit ci-dessus,
Après délibéré en Chambre du Conseil, |
Vu les articles 48, 54, et 58 à 60 du Statut de la Cour,

Considérant que, par un compromis du 30 octobre 1924,
ratifié le 21 mars 1928 et dûment notifié le 29 mars 1928 au
Greffier de la Cour, le Président de la République française
et le Conseil fédéral suisse, « considérant que la France et
la Suisse n’ont pas pu s'entendre au sujet de l'interprétation

BN s

à donner à l'article 435, alinéa 2, du Traité de Versailles,
5 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

avec ses annexes, et que l'accord prévu par ces textes n’a
pas pu être réalisé par voie de négociations directes, ont
résolu de recourir à l'arbitrage pour fixer cette interprétation
et régler l’ensemble des questions quimplique l'exécution de
l’alinéa 2 de l’article 435 du Traité de Versailles » ;

Considérant qu'aux termes de l’article premier, alinéa
premier, dudit compromis, « il appartiendra à la Cour perma-
nente de Justice internationale de dire si, entre la France et
la Suisse, l’article 435, alinéa 2, du Traité de Versailles, avec
ses annexes, a abrogé ou a pour but de faire abroger les
stipulations du Protocole des Conférences de Paris du
3 novembre 1815, du Traité de Paris du 20 novembre 1815, du
Traité de Turin du 16 mars 1816 et du Manifeste de la
Cour des Comptes de Sardaigne du 9 septembre 1829, rela-
tives à la structure douanière et économique des zones
franches de la Haute-Savoie et du Pays de Gex, en tenant
compte de tous faits antérieurs au Traité de Versailles, tels
que l'établissement des douanes fédérales en 1849 et jugés
- pertinents par la Cour »;

Considérant qu’aux termes de l'alinéa 2 du même article
du compromis, « les Hautes Parties contractantes sont d'accord
pour que la Cour, dès la fin de son délibéré sur cette
question et avant tout arrêt, impartisse aux deux Parties
un délai convenable pour régler entre elles le nouveau régime
desdits territoires dans les conditions jugées opportunes par
les deux Parties, ainsi qu'il est prévu par l’article 435, ali-
néa 2, dudit Traité »;

Considérant qu'aux termes de l’article 2, premier alinéa,
du compromis, « à défaut de convention conclue et ratifiée
par les Parties dans le délai fixé, il appartiendra à la Cour,
par un seul et même arrêt rendu conformément à l’article 58
du Statut de la Cour, de prononcer sa décision sur la ques-
tion formulée dans l'article premier ci-dessus et de régler,
pour la durée qu'il lui appartiendra de déterminer et en
tenant compte des circonstances actuelles, l’ensemble des
questions qu’implique l'exécution de l’alinéa 2 de l’article 435
du Traité de Versailles » ;
6 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

Considérant qu’aux termes des notes interprétatives du
compromis, échangées le 30 octobre 1924 entre le ministre
français des Affaires étrangères et le ministre de Suisse en
France, « il ne sera pas fait d’objection de part ou d’autre
à ce que les agents des deux Parties reçoivent de la Cour, à
titre officieux et en présence l’un de l’autre, toutes indications
utiles sur le résultat du délibéré concernant la question
formulée à l’article premier .... de la convention d'arbitrage »;

Considérant que, par les motifs d’une ordonnance rendue à
la date du 19 août 1929, la Cour permanente de Justice
internationale a fait connaître aux Parties le résultat de son
délibéré concernant la question formulée à l'article premier,
alinéa premier, du compromis, et leur a imparti un délai
expirant le 1° mai 1930 pour régler entre elles le nouveau
régime des territoires visés à l’article 435, alinéa 2, du Traité
de Versailles ;

Considérant que, la Cour ayant été avisée par lettre du
Conseil fédéral suisse, en date du 20 mars 1930, qu’il ne
paraissait pas possible d'arriver à un règlement de l'affaire
dans le délai ainsi imparti, et le Gouvernement français,
de son côté, ayant, le 29 avril 1930, fait savoir que l'accord
n'avait pu être conclu entre les deux Gouvernements, la
procédure prévue aux articles 2 et 4 du compromis a dû
suivre son cours ;

Considérant que, par une ordonnance datée du 3 mai 1930,
le Président de la Cour permanente de Justice internationale
a décidé d’impartir au Gouvernement de la République
francaise et au Gouvernement de la Confédération suisse un
délai expirant le jeudi 31 juillet 1930 pour la production,
par les Parties, de tous documents, projets et observations
qu'ils croiraient devoir soumettre à la Cour en vue du règle-
ment, par ses soins, de l’ensemble des questions qu’implique
l'exécution de l'alinéa 2 de l’article 435 du Traité de Ver-
sailles, et un délai ultérieur expirant le mardi 30 septembre
1930, destiné à permettre à chacune des Parties de répondre,
par écrit, aux documents, projets et observations présentés
par la Partie adverse ;

_-Considérant que le Gouvernement de la République fran-
çaise n’a pas présenté de conclusions dans cette phase de la
procédure ;
7 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

Que, par contre, les « Documents, Projet et Observations
présentés au nom du Gouvernement suisse » concluent à ce
qu'il plaise à la Cour:

« Par un seul et même arrêt rendu conformément à l’article 58
du Statut de la Cour:

I. Prononcer sa décision sur la question formulée dans
l’article premier, alméa premier, du compromis du 30 octobre
1924 en disant

a) qu'entre la Suisse et la France, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas abrogé
les stipulations du Protocole des Conférences de Paris du
3 novembre 1815, du Traité de Paris du 20 novembre 1815, du
Traité de Turin du 16 mars 1816 et du Manifeste de la Cour
des Comptes de Sardaigne du 9 septembre 1820, relatives a
la structure douanière et économique des zones franches de
la Haute-Savoie et du Pays de Gex;

, 0) qu'entre la Suisse et la France, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas non plus
pour but de faire obligatoirement abroger lesdites stipulations,
en ce sens qu'il n’oblige pas la Suisse à accepter comme
seule base possible du règlement futur l’abrogation des zones
franches.

2. Régler conformément au projet présenté par le Gouver-
nement suisse et en ayant égard à la disposition du second
alinéa de l’article 2 du compromis du 30 octobre 1924, l’en-
semble des questions qu’implique l'exécution de l'alinéa 2 de
l’article 435 du Traité de Versailles »;

Que, par une lettre datée du Ir octobre 1930 et adressée
au Greffier de la Cour, dûment notifiée à l’agent du Gouver-
nement français, l’agent du Gouvernement suisse a présenté
des « conclusions subsidiaires » dont la teneur est la suivante :

« Plaise à la Cour, si elle n’estime pas pouvoir rendre de
plano l'arrêt prévu par l’article 2 du compromis:

L.

Déclarer le projet français incompatible avec les droits de
la Suisse et l’écarter du débat ;
8 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930
IT.

Ordonner une expertise.

1) Organiser ladite expertise d’une manière analogue à celle
que prévoit l'ordonnance rendue par la Cour le 13 septembre
1928 en l'affaire de l’usine de Chorzéw.

2) Poser aux experts la question suivante :

« Les experts devant admettre que le cordon douanier
français sera placé à la limite indiquée par le projet
suisse, ledit projet règle-t-il les relations entre la Suisse
et les régions françaises intéressées de manière à donner
satisfaction aux intérêts légitimes des populations, tels
qu'ils existaient avant 1923? » » |

Considérant qu’à l’audience du 23 octobre 1930, à la suite
d’une communication faite par le Président et d’après laquelle
la Cour, à cause de l’'empêchement de trois de ses membres,
ne pouvait pas siéger avec la composition qu’elle avait en
1929, lorsqu'elle s’occupait de la première phase de l'affaire,
les agents des deux Parties ont fait les déclarations suivantes,
dont acte leur a été donné:

L'agent du Gouvernement de la République française :

« Au nom du Gouvernement français, je déclare que ce Gou-
vernement accepte la continuation de la procédure en consi-
dération du fait que, selon lui, la solution de la question
qui doit actuellement être débattue ne dépend pas de la solution
à donner à la question qui a été débattue dans la première
phase de la procédure » ;

L'agent du.Gouvernement fédéral suisse :

« Le Gouvernement suisse accepte que la procédure continue
purement et simplement comme si la composition de la Cour
n'avait pas changé depuis l’été de 1920.

Le Gouvernement suisse maintient en outre la manière de
voir exposée dans ses Observations et dans sa Réponse, notam-
ment quant au rapport de dépendance qui existe entre la
première phase judiciaire de l'affaire et la phase actuelle.
Il estime, par ailleurs, que la question débattue dans la pre-
miére phase de la procédure est résolue » ;

Vu les « Observations et Projet présentés au nom du
Gouvernement de la République française », les « Documents,
Projet et Observations présentés au nom du Gouvernement
suisse », la « Réponse présentée au nom du Gouvernement de
Q ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

la République française aux Documents, Projet et Obser-
vations présentés au nom du Gouvernement suisse » et la
.« Réponse du Gouvernement suisse aux Observations, Projet
et Documents présentés au nom du Gouvernement de la
République française », ainsi que les documents annexés à
ces pièces, dûment déposés par les Parties les 31 juillet et
30 septembre 1930;

Vu également les documents déposés par les Parties au
cours de la procédure orale ;

Oui M® Paul-Boncour et M. Logoz en leurs plaidoiries,
ainsi que M® Paul-Boncour, M. Basdevant et M. Logoz en
leurs répliques, les 23, 24, 25, 27, 28, 20, 31 octobre, 1°,
3 et 4 novembre 1930; oui M. Basdevant et M. Logoz en
leurs exposés concernant l’interprétation à donner à l’article 2,
alinéa 2, du compromis, exposés présentés par eux à la
demande de la Cour, le 24 novembre 1930,

Rend l'ordonnance suivante:

, Considérant qu'aux termes de l’article 2, premier alinéa,
du compromis, il appartient à la Cour, par un seul et même
arrêt rendu conformément à l’article 58 de son Statut, de
prononcer sa décision sur la question formulée dans l’article
premier dudit compromis et de régler, pour la durée qu'il
lui appartiendra de déterminer et en tenant compte des
circonstances actuelles, l’ensemble des questions qu’implique
l'exécution de laliné& 2 de l’article 435 du Traité de
Versailles ;

Considérant que, dans son délibéré sur les questions for-
mulées dans l’article premier, alinéa premier, du compromis, la
Cour a retenu que, entre la France et la Suisse, l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, n’a
pas abrogé les stipulations du Protocole des Conférences de
Paris du 3 novembre 1815, du Traité de Paris du 20 novem-
bre 1815, du Traité de Turin du 16 mars 1816 et du Mani-
feste de la Cour des Comptes de Sardaigne du 9 septembre
1829, relatives à la structure douanière et économique
des zones franches de la Haute-Savoie et du Pays de Gex,
et qu'il n’a pas non plus pour but de les faire obligatoire-
ment abroger ; que ce délibéré, fondé sur l'interprétation de
10 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1030

l’article 435, alinéa 2, du Traité de Versailles, avec ses annexes,
et sur l'existence d’un droit de la Suisse aux zones franches
en vertu des stipulations susdites, a été confirmé par la Cour
dans sa composition actuelle et doit être considéré comme
‘acquis pour la continuation de la procédure; qu’au cours de
la phase actuelle du litige, le Gouvernement français n’a pas
soutenu que les stipulations anciennes seraient devenues
caduques par l'effet du changement des circonstances ;

Considérant que, dès lors, le délibéré de la Cour doit servir
de base au règlement visé à l'alinéa premier de l’article 2
du compromis; qu'en effet, même à supposer qu'il ne soit
pas incompatible avec le Statut de la Cour que les Parties
donnent à celle-ci le pouvoir d'établir un règlement qui ferait
abstraction des droits reconnus par elle et n’envisagerait que
des considérations de pure opportunité, pareil pouvoir, de
nature absolument exceptionnelle, devrait résulter d’un texte
positif et clair, qui ne se trouve pas dans le compromis;
qu'en revanche il est à peine concevable qu'un seul et même >
arrêt puisse contenir, en premier lieu l'interprétation de l'ar-
ticle 435, alinéa 2, du.TFraité de Versailles, avec ses annexes,
entre la France et la Suisse, puis un règlement des questions
qu'implique l'exécution de cette même disposition, par rapport
aux mêmes États, règlement qui, cependant, ignorerait ou
contredirait l'interprétation donnée par la Cour; qu'il n’est
pas non plus compréhensible que les Parties aient voulu être
fixées, avant leurs négociations, visées à l’article premier,
alinéa 2, du compromis, sur les points de droit indiqués au :
premier alinéa dudit article, si, en cas d'échec des négocia-
tions, la Cour était libre de rendre son arrêt sur une base
autre que celle qu’elle aurait communiquée aux Parties à la
fin de son délibéré; et que, d’autre part, toute la procédure
envisagée par l’article premier du compromis et par les notes
interprétatives y annexées perdrait sa raison d’être si le règle-
ment de l’ensemble des questions qu’implique l'exécution de
l’article 435, alinéa 2, du Traité de Versailles pouvait faire
abstraction de l'interprétation que la Cour a donnée de cette
même disposition dans les motifs de son ordonnance de 1929 ;
II ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

Considérant que, comme la Cour l'a déjà relevé dans les
motifs de son ordonnance du 19 août 1929, il résulte des
indications fournies par le préambule du compromis, ainsi
que par l’histoire des négociations qui ont eu lieu entre les
Parties en vue d'arriver à l'accord prévu par l'article 435,
alinéa 2, du Traité de Versailles, et dont il a été fait état
devant la Cour dans la première phase de la procédure, que
la véritable divergence qui avait fait échouer l'entente
entre les Parties portait sur la question de savoir si le régime
des zones pouvait être aboli sans le consentement de la
Suisse, c’est-à-dire si la Suisse a un droit aux zones franches ;
que c’est bien cette divergence qui était soumise à la Cour,
et que c’est en partant de ce point de vue que le compromis

doit être interprété ;

Considérant que, s’il est certain que les Parties, libres de
disposer de leurs droits, auraient pu, dans les négociations
visées à l'article premier, alinéa 2, du compromis, et pour-
raient, dans des négociations futures, donner à leur accord
n'importe quelle portée et partant même abroger le régime -
des zones franches, il ne s'ensuit nullement que la Cour
jouisse de la même ‘liberté; que pareille liberté, contraire à
la fonction propre de la Cour, ne pourrait en tout cas lui
appartenir que si elle résultait d’une stipulation positive et
claire, qui ne se trouve pas dans le compromis; que l’argu-
ment que l’on a prétendu tirer du fait que le réglement a
établir par la Cour remplacerait les négociations entre les
deux Etats, et que dés lors la Cour jouirait de la méme
liberté que ceux-ci pour effectuer ledit règlement, équivaut
à donner pour démontré précisément ce qu'il faudrait
démontrer ;

Considérant que, si le règlement, à établir par la Cour, de
l’ensemble des questions qu’implique l'exécution de l'alinéa 2
de l'article 435 du Traité de Versailles doit respecter les:
droits que la Suisse tient des stipulations des traités de 1815
et des autres actes complémentaires relatifs aux zones franches,
12 ZONES FRANCHES. —- ORDONNANCE DU 6 DÉCEMBRE 1930

il doit d'autre part respecter la souveraineté de la France sur
les territoires en question; que ladite souveraineté est pleine
et entière, pour autant qu’elle n’est pas limitée par lesdits
traités; qu'aucune obligation, en dehors de ces traités, ne
peut être imposée à la France sans son consentement ;

Que c’est à la lumière de ces considérations qu'il convient
d'envisager la question dite du « cordon de surveillance » ;
que le droit pour la France d’avoir à la frontière politique
des zones un cordon de police n’est guère discuté par le
Gouvernement suisse; que, par contre, celui-ci conteste à la
France le droit de percevoir des droits et taxes à ladite
frontière, même s’il ne s’agit pas de droits sur l'importation
ou l'exportation des marchandises, mais de droits et taxes
qui frapperaient également les mêmes articles produits ou
fabriqués en France; qu’une pareille limitation ne découle pas
nécessairement de l'obligation que la France a contractée par
les stipulations des traités de 1815 et des autres actes complé-
mentaires relatifs aux zones franches, et que, dans le doute,
une limitation de la souveraineté doit être interprétée res-
trictivement ; que, s’il est constant que la France ne saurait
se prévaloir de sa législation. pour restreindre la portée de ses
obligations internationales, il n’est pas moins certain que la
législation fiscale française s'applique dans le territoire des
zones franches comme dans toute autre. partie du territoire
français; qu’une réserve doit être faite pour le cas d’abus
de droit, abus que la Cour ne saurait cependant présumer ;

Considérant qu’il découle également dudit principe que la
Cour ne saurait envisager l'adoption, dans son arrêt, de
dispositions modifiant la délimitation territoriale des zones,
à moins que le Gouvernement français n’y donne son consen-
tement ; qu’il en est de même de l’article 3 du projet suisse,
pour autant qu'il limiterait au delà des traités les pouvoirs
de l'administration française dans les zones franches, où impo-
serait à la France l'installation de bureaux de douane dans la
gare de Genève-Cornavin, ou prévoirait que les importations de
Suisse dans les zones franches seraient exemptes, non seule-
ment de tous droits de douane, mais aussi de taxes quel-
conques ; qu’il en est de même, en ce qui concerne cette:
dernière observation, des articles 4, 5 et 10 dudit projet;
13 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

que des observations analogues s'appliquent encore aux
articles It, 12 et 13, dont les stipulations dépassent, en tout
ou en partie, le droit en. vigueur et ne peuvent partant
devenir. obligatoires entre les deux États, si ce nest en
vertu d’un accord qui serait intervenu entre eux.

%
* *

Considérant qu’en donnant son acquiescement à l’article 435
du Traité de Versailles, par sa note du 5 mai 1919, le Conseil
fédéral suisse, tout en déclarant qu’il ne se rallierait pas à
la suppression des zones franches, s'est montré prêt à régler
d'une façon mieux appropriée aux conditions économiques
actuelles les modalités des échanges entre les régions intéres-
sées ; que c’est dans ce même ordre d'idées que, dans’ les
articles 4 à 8 de son projet et dans Yannexe, le Gouver-
nement suisse propose, sous certaines limitations et réserves,
d'accorder aux produits naturels et fabriqués des zones
franches la franchise d'importation en Suisse; que c’est donc
pratiquement sur ce terrain que l’on peut envisager un
règlement qui, sans méconnaftre les droits des deux Parties,
mettrait le régime des zones plus en harmonie avec les
circonstances actuelles ;

Considérant que l’article 2, alinéa 2, du compromis contient
la stipulation suivante :

« Si l'arrêt prévoit l'importation de marchandises en fran-
chise ou à droits réduits à travers la ligne des douanes fédé-
rales, ou à travers la ligne des douanes françaises, cette impor-
tation ne pourra être réglée qu'avec l’assentiment des deux
Parties » ;

. Considérant que cette stipulation envisage clairement l’assen-
timent de l’une et de l’autre Partie et non seulement l’assen-
timent de la Partie à travers la ligne douanière de laquelle
l'importation en franchise ou à droits réduits doit avoir lieu ;
qu’en présence d’un texte parfaitement net à cet égard, la
Cour ne peut que l’appliquer tel qu’il est, même si les résul-
tats qui s’ensuivent dans telle ou telle hypothèse peuvent
sembler peu satisfaisants ;

Qu'en revanche le texte ci-dessus reproduit ne montre
pas clairement si l’assentiment des Parties doit être antérieur
I4 ZONES FRANCHES, — ORDONNANCE DU 6 DÉCEMBRE 1930

ou postérieur à l'arrêt; car, si les mots «si l'arrêt prévoit
Vimportation.... » semblent envisager un assentiment postérieur
à l'arrêt, les mots « cette importation ne pourra être réglée
. qu'avec l'assentiment des deux Parties » semblent envisager
un règlement à faire par la Cour dans son arrêt, et, partant,
après avoir obtenu l’assentiment des deux Parties, le verbe
« régler » dans le deuxième alinéa de cet article devant
vraisemblablement avoir la même signification qui doit lui
être attribuée dans le premier alinéa ;

Considérant que l’on ne saurait facilement admettre que
les Parties aient voulu adopter une stipulation qui serait
incompatible avec la fonction de la Cour; que, dès lors, s’il
est possible d'interpréter l'alinéa 2 de l’article 2 du compro-
mis de manière à permettre à la Cour d'accomplir sa tâche,
tout en respectant l’idée essentielle qui est à la base dudit

alinéa, c'est cette interprétation qui doit être préférée ;

Considérant qu’il est certainement incompatible avec le carac-
tère des arrêts que rend la Cour et avec la force obligatoire
qui y est attachée par les articles 59 et 63, alinéa 2, de
, Son Statut, que celle-ci prononce un arrêt que l’une ou l’autre
Partie pourrait rendre inopérant; que, par contre, rien ne
semble s'opposer à ce que la Cour englobe dans son arrêt
un accord préalablement intervenu entre les Parties; que le
« jugement d'accord », sans être expressément prévu par le
Statut, est conforme à l'esprit de celui-ci;

Considérant qu’à l'heure actuelle aucun accord n'existe entre
les Parties en ce qui concerne les importations en franchise
ou à droits réduits à travers la ligne des douanes fédérales ;
que l'agent du Gouvernement suisse a déclaré, à laudience
du 24 novembre 1930, donner son assentiment à toute dispo-
sition que la Cour voudrait adopter à cet égard, mais qu'il
n'en est pas de même en ce qui concerne l'agent du Gouver-
nement français ;

Considérant que, dans ces conditions, si la Cour devait
rendre dès maintenant son arrêt aux termes de l’article 2,

alinéa premier, du compromis, elle devrait se borner à résou-

x

dre les questions juridiques qui ont trait à l'exécution de
15 ZONES FRANCHES. —- ORDONNANCE DU 6 DÉCEMBRE 1930

l’article 435, alinéa 2, du Traité de Versailles; qu'une telle
solution ne paraît guère désirable étant donné la place que
les franchises d'importation occupent dans le projet suisse,
et qu'il y a lieu, partant, d'inviter les Parties à tâcher de se
mettre d’accord, dans un délai déterminé, sur le règlement
des importations en franchise ou à droits réduits à travers la
ligne des douanes fédérales; que cela semble d’autant plus oppor-
tun que les négociations prévues à l'alinéa 2 de l’article premier
du compromis n’ont jamais porté sur cette matière, et cela,
d'après toute probabilité, à cause d’une divergence de vues
essentielle concernant la base même sur laquelle la Cour
aurait à effectuer le règlement visé à l’article 2, alinéa premier,
du compromis, divergence au sujet de laquelle la Cour fait
connaître son opinion par les motifs de la présente ordon-
nance ;

Considérant que de nouvelles négociations entre les Parties
semblent à la Cour hautement désirables même à d’autres
points de vue, car, ainsi qu'il a été dit ci-dessus, seul l'accord
des Parties permettrait de régler les différents points envisagés
dans le projet du Gouvernement suisse, et dont le règlement,
dans l'opinion de ce Gouvernement, devrait mettre le régime
des zones mieux en harmonie avec les circonstances actuelles :
que, d’ailleurs, ‘ des considérations pratiques ét d’opportunité
pourraient suggérer aux Parties un règlement qui porterait
sur l’ensemble du problème et qui s’éloignerait du droit strict;
que si la Cour, étant une Cour de justice, ne peut faire
abstraction de droits reconnus par elle pour se déterminer
seulement par des considérations de pure opportunité, rien ne
l'empêche, vu les avantages que pourrait présenter une solu-
tion de ce genre, d'offrir aux Parties, qui, seules, peuvent
la réaliser, une nouvelle occasion d’atteindre ce but ;

Considérant que, sil y a donc lieu d’impartir aux Parties
un nouveau délai pour des négociations, cela ne saurait
empêcher la Cour de remplir sa mission et de rendre son
arrêt sur les questions de droit au cas où les négociations
n’aboutiraient pas; qu’en effet, si l’on attribuait à l'alinéa 2
de l’article 2 du compromis une telle portée et si l’on laissait
le différend sans solution, faute d’accord sur les importations

en franchise ou à droits réduits, on irait à l'encontre de la
I6 ZONES FRANCHES. —— ORDONNANCE DU 6 DÉCEMBRE 1930

volonté des Parties, qui était sans aucun doute de faire
trancher le litige; qu’en effet, l'alinéa 2 de l’article 2 du
compromis n'envisage les importations en franchise ou à
droits réduits que comme une éventualité par rapport au
règlement visé à l'alinéa premier dudit article.

*
* *

Considérant que les Parties ne semblent pas être d’accord
sur les « circonstances actuelles » dont elles devraient tenir
compte dans leurs négociations; qu’il convient d'éliminer
cette divergence et de leur faire connaître le résultat du délibéré
de la Cour sur ce point;

Considérant qu'entre la France et la Suisse, aussi bien
l'article 435, alinéa 2, du Traité de Versailles, que la note du
Gouvernement suisse du 5 mai I919, envisagent un accord
futur destiné à adapter le régime en vigueur aux circonstan-
ces nouvelles; qu'il n’est que naturel de penser que cette
adaptation doit tenir compte des circonstances existantes au
moment où l'accord serait conclu; qu'un accord qui ne
tiendrait compte que des circonstances qui existaient à une
époque antérieure ne répondrait pas à la véritable intention
des Parties; qu'il y a toutefois lieu de constater que la
France ne peut se prévaloir vis-à-vis de la Suisse des change-
ments qui seraient vérifiés comme s'étant produits dans les
conditions économiques des zones à la suite et par effet du
transfert, en novembre 1923, de son cordon douanier à la
frontière politique, transfert qui, ainsi qu’il découle des motifs
de lordonnance du 19 août 1929, n'était pas conforme au
droit; que, partant, les « circonstances actuelles » sont les
circonstances qui existent ou existeront au moment des négo-
ciations à intervenir entre les Parties, sans qu'il y ait lieu
de faire état des changements qui se seraient produits après
le mois de novembre 1923 et qui seraient la conséquence du
transfert du cordon douanier français à la frontière politique.

*
* *

Considérant que les Parties ne semblent pas davantage
étre d’accord au sujet de la zone dite de Saint-Gingolph,
17 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

définie par le Manifeste de la Royale Chambre des Comptes
de Sardaigne du 9g septembre 1829; que, dans les motifs
de son ordonnance du 19 août 1929, la Cour, tout en décla-
rant que ledit Manifeste n’a pas été abrogé, a réservé la
question touchant la nature juridique de cet acte; que, pour
faciliter les négociations ci-dessus prévues, il paraît utile que
la Cour fasse maintenant connaître son opinion également
sur ladite question ;

Considérant qu'aux termes de l’article 3 du Traité de Turin
du 16 mars 1816, la ligne des douanes sardes devait passer
« …. le long du lac jusqu'à Meillerie, pour reprendre ensuite
et continuer la frontière actuelle par le poste le plus voisin
de Saint-Gingolph »; que ces expressions employées dans le
Traité, étant peu précises, avaient donné lieu à des réclama-
tions de la part du canton du Valais; que ce canton, invo-
quant la disposition de l’article 3 dudit Traité, demanda que
le bureau de douanes établi alors dans le village de Saint-
Gingolph fût supprimé, et que la ligne des douanes fût reculée
de cette frontière, en sorte qu'il pit se former de ce côté une
nouvelle zone embrassant le territoire de ladite commune ;
que c'est à la suite de ces réclamations que Sa Majesté le
roi de Sardaigne, tout en estimant que cette demande ne
Lui paraissait pas précisément être fondée en droit, déclara
vouloir bien y adhérer; que cette adhésion, donnée par Sa
Majesté le roi de Sardaigne sans réserve aucune, mit fin
à un différend international qui portait sur l'interprétation
du Traité de Turin; que, par conséquent, l'effet du Manifeste
de la Royale Chambre des Comptes de Sardaigne, notifié
en exécution des ordres souverains, fixa obligatoirement,
pour le Royaume de Sardaigne, ce qui, à l'avenir, devait
faire droit entre les Parties; que l'accord des volontés, ainsi
traduit par le Manifeste, confère à la création de la zone
de Saint-Gingolph un caractère conventionnel, que doit respecter
la France, comme ayant succédé à la Sardaigne dans la souve-
raineté sur ledit territoire.

*
* *

Considérant, en ce qui concerne le délai à impartir, qu’un
délai d'environ huit mois ne semble pas excessif; que ce
18 ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

délai pourra d’ailleurs être prolongé par le Président sur la
demande des deux Parties,

La Cour

1) Impartit au Gouvernement de la République française
et au Gouvernement de la Confédération suisse un délai
expirant le 31 juillet 1931, et pouvant être prorogé sur la
requête des deux Parties, pour régler entre eux les impor-:
tations en franchise ou à droits réduits à travers la ligne
des douanes fédérales, ainsi que tout autre point concernant
le régime des territoires visés à l’article 435, alinéa 2, du

Traité de Versailles et qu'ils jugeraient convenable de régler ;

2) Dit qu’à l'expiration du délai imparti ou prolongé la
Cour rendra son arrêt à la requête de la Partie la plus
diligente, faculté étant laissée au Président d'accorder aux
deux Gouvernements les délais nécessaires pour présenter

auparavant toutes observations écrites ou orales.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le six décembre mil neuf
cent trente, en trois exemplaires, dont l'un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement aux agents du Gouvernement de la Répu-
blique française et du Gouvernement fédéral suisse.

Le Président de la Cour:
(Signé) D. ANZILOTTI.

Le Greffier-adjoint de la Cour:
(Signé) J. Lopez OLIvAn.

MM. Nyholm, Altamira et sir Cecil Hurst, juges, MM.
Yovanovitch et Negulesco, juges suppléants, et M. Eugéne
Dreyfus, juge ad hoc, tout en se ralliant au dispositif de la
IQ ZONES FRANCHES. — ORDONNANCE DU 6 DÉCEMBRE 1930

présente ordonnance et aux motifs qui correspondent à ce
dispositif, déclarent ne pas être d’accord sur les autres motifs
de l'ordonnance dans la mesure où ils l’ont indiqué eux-
mêmes en formulant ainsi qu’il suit leur opinion collective
dissidente.

M. Kellogg, juge, tout en se ralliant à la présente ordon-
nance, désire y joindre, sur certains points, les observations
qui suivent.

(Paraphé) D. A.
(Paraphé) J. L. ©.
